MEMORANDUM **
Adela Martinez Vazquez and Guillermo Corrales, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that the petitioners failed to demonstrate exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). Furthermore, the petitioners’ challenge to the IJ’s interpretation of the hardship standard fails because the IJ’s interpretation fell within the broad range of acceptable interpretations. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1005 (9th Cir.2003).
We are not persuaded that the petitioners’ removal results in the deprivation of their children’s rights. See Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005). Moreover, the IJ’s interpretation and application of the hardship standard did not violate the United Nations Convention on the Rights of the Child. See id. (holding that the agency’s interpretation of the hardship standard does not violate the “best interests of the child” principle articulated in the Convention on the Rights of the Child).
*718The respondent’s motion to accept its late opposition to petitioners’ motion for sanctions is granted. The Clerk shall file the opposition received on November 17, 2005. The petitioners’ motion for sanctions is denied.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.